—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered May 21, 1992, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant knowingly, intelligently, and voluntarily waived his right to appeal as part of a plea agreement (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Further, this waiver included his right to appeal from the sentence imposed, which was set forth on the record as part of the plea agreement (see, People v Burk, 181 AD2d 74; see generally, People v Allen, 82 NY2d 761). In addition, the enforceability of the waiver was not affected by the sentencing court’s confusion regarding the defendant’s right to appeal (see, People v Moissett, 76 NY2d 909; People v Johnson, 158 AD2d 620). In any event, the sentence was not unduly harsh or excessive (see, People v Orr, 144 AD2d 391).
We have reviewed the defendant’s remaining contentions and find them to be without merit. Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.